Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 1 of 10 - Page ID#: 202




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

 CRIMINAL ACTION NO. 19-77-DLB-CJS

 UNITED STATES OF AMERICA                                                     PLAINTIFF


 v.                     MEMORANDUM OPINION AND ORDER


 DONTEZ JUSTICE                                                             DEFENDANT

                               ** ** ** ** ** ** ** **

       This matter is before the Court upon Magistrate Judge Candace J. Smith’s

 Corrected Report and Recommendation (“R&R”) (Doc. # 51),1 wherein she recommends

 that Defendant Dontez Justice’s Motion to Suppress (Doc. # 19) be denied as moot and

 his Amended Motion to Suppress (Doc. # 39) be denied.            Defendant having filed

 Objections to the R&R, (Doc. # 52), the R&R is now ripe for the Court’s review. For the

 reasons set forth herein, Defendant’s Objections are overruled, the R&R is adopted in

 full, and the Motions to Suppress are denied.

 I.    FACTUAL AND PROCEDURAL BACKGROUND

       On October 17, 2019, Boone County Sheriff’s Deputy Melton conducted a traffic

 stop and arrested a passenger in the vehicle for trafficking in methamphetamine. (Doc.

 # 51 at 2). The passenger agreed to serve as a confidential informant (“CI”) and “discuss

 what she knew about illegal drug activity in the area” in exchange for leniency when it

 came to her own potential criminal charges. Id. at 2–3. Specifically, she agreed to assist



 1       The Corrected Report and Recommendation fixed a grammatical error that was in the
 original Report and Recommendation (Doc. # 50).

                                             1
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 2 of 10 - Page ID#: 203




 law enforcement officers with arranging a controlled buy of methamphetamine from

 “Monnie,” an individual she described as “a black man with long dreads [who] drove an

 aqua teal car.” Id. She stated that she had purchased methamphetamine from Monnie

 the day before and permitted officers to look at her cellphone, “which corroborated a drug

 transaction . . . with Monnie on October 16, 2019.” Id. at 2.    “Monnie” was Defendant

 Dontez Justice. Id. at 5–6.

        The CI called Monnie and asked if he would sell her “two,” meaning two ounces of

 methamphetamine; Monnie agreed and arranged to meet the CI at a McDonald’s in

 Crescent Springs, Kentucky. Id. at 3. The CI and DEA agent Matt Day went to the

 McDonald’s to wait for Monnie. Id. Officer Day told the CI that once she saw Monnie at

 the McDonald’s she was to “contact Monnie to change the meeting location, at which

 point local law enforcement would conduct a traffic stop of Monnie’s vehicle.” Id. After

 some time, the CI saw a person driving a teal Chevy Impala in the McDonald’s parking

 lot and identified the driver as Monnie; the CI stated that “she was absolutely certain that

 it was him.” Id. As planned, the CI then called Monnie and asked to change the meeting

 location to the nearby the Kremer’s Market instead of the McDonald’s. Id. at 4. The

 person who the CI had identified as Monnie pulled out of the McDonald’s parking lot and

 started driving toward the Kremer’s Market. Id.

        At this time, Villa Hills Police Officer Tyler Brockman began following Monnie, the

 Defendant.   Id. at 4–5.   Officer Brockman had been communicating with other law

 enforcement officers about the controlled buy between the CI and Defendant; at the

 evidentiary hearing before Judge Smith, he testified that he heard someone he believed

 to be a DEA agent say over the radio that Defendant had left the McDonald’s and was



                                              2
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 3 of 10 - Page ID#: 204




 turning westbound on Buttermilk Pike. Id. at 5. In light of this, Officer Brockman began

 following Defendant on Buttermilk Pike and initiated a traffic stop when Defendant failed

 to use a turn signal before changing lanes. Id.

        Officer Brockman exited his vehicle and approached Defendant’s vehicle; he

 testified that he “smelled a strong odor of marijuana.” Id. Officer Brockman asked

 Defendant to exit his vehicle and conducted a “pat-down.” Id. at 6. He found what he

 believed to be a package of marijuana in Defendant’s pocket. Id. Officer Brockman

 placed Defendant in handcuffs and ordered him to sit nearby as he continued searching

 Defendant’s vehicle; he found nothing in the car. Id. at 6. At this point, other officers had

 arrived at the scene, including Officer Kyle Warner of the Covington Police Department.

 Id. Officer Brockman and Officer Warner then proceeded to search Defendant’s person;

 they found two bags of what they believed to be methamphetamine in Defendant’s groin

 area. Id. Officer Warner’s canine partner Holly also alerted “to the smell of drugs coming

 from [Defendant’s] vehicle.” Id.

        On December 12, 2019, Defendant was indicted for possession with intent to

 distribute 5 grams or more of methamphetamine on or about October 17, 2019. (Doc.

 # 1). On February 13, 2020, Defendant filed a Motion to Suppress, arguing that the

 evidence discovered during the traffic stop should be suppressed because it was the

 result of an illegal search and seizure. (Doc. # 19). That same day, Defendant was

 indicted on a Superseding Indictment. (Doc. # 16). Defendant then filed an Amended

 Motion to Suppress on April 24, 2020. (Doc. # 39). Judge Smith held an evidentiary

 hearing on June 12, 2020, (Doc. # 48), and on July 16, 2020 she filed an R&R

 recommending that Defendant’s Motion to Suppress be denied as moot and Defendant’s



                                              3
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 4 of 10 - Page ID#: 205




 Amended Motion to Suppress be denied, (Doc. # 51). Defendant having timely filed

 Objections to the R&R, (Doc. # 52), the Motions to Suppress and the R&R are ripe for

 review.

 II.    ANALYSIS

        A.       Standard of Review

        Pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Criminal Procedure 59,

 a district court may refer a motion to suppress to a magistrate judge for the preparation

 of a report and recommendation. “The magistrate judge must promptly conduct the

 required proceedings and enter on the record a recommendation for disposing of the

 matter, including any proposed findings of fact.” FED. R. CRIM. P. 59(b)(1). If a party files

 timely objections to the recommendation, the district court must consider those objections

 de novo and “accept, reject, or modify the recommendation.” FED. R. CRIM. P. 59(b)(3).

 Failure to object to a magistrate judge’s findings or conclusions results in waiver of those

 objections. FED. R. CRIM. P. 59(b)(2).

           “The filing of objections to a magistrate’s report enables the district judge to focus

 attention on those issues—factual and legal—that are at the heart of the parties’ dispute.”

 Thomas v. Arn, 474 U.S. 140, 147 (1985). Therefore, objections to a magistrate judge’s

 R&R must be “specific.” FED. R. CRIM. P. 59(b)(2). Vague, general, or conclusory

 objections are improper, will not be considered by the reviewing court, and are

 “tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.

 2001); see also Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (“[A] general objection

 to a magistrate’s report, which fails to specify the issues of contention, does not satisfy

 the requirement that an objection be filed. The objections must be clear enough to enable



                                                 4
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 5 of 10 - Page ID#: 206




 the district court to discern those issues that are dispositive and contentious.”).

 Objections that merely state disagreements with the magistrate judge’s conclusion or

 restate arguments previously presented to the magistrate judge are similarly improper.

 United States v. Bowers, No. 0:06-cv-7-DLB-REW, 2017 WL 6606860, at *1 (E.D. Ky.

 Dec. 26, 2017); United States v. Vanover, No. 2:10-cr-14-DLB-REW, 2017 WL 1356328,

 at *1 (E.D. Ky. Apr. 11, 2017).

        B.     Objections

        Here, Defendant raises two main objections to the R&R. (Doc. # 52). First,

 Defendant objects to Judge Smith’s finding that his arrest was supported by probable

 cause. Id. at 2–3. Second, Defendant objects to Judge Smith’s adherence to United

 States v. Montgomery, 377 F.3d 582 (6th Cir. 2004). Id. at 3–4. The Court will address

 each of Defendant’s objections in turn.

               1.     There was probable cause to arrest Defendant.

        “The Fourth Amendment, which applies to the states through incorporation by the

 Fourteenth Amendment, protects the right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures.” Stricker v.

 Twp. of Cambridge, 710 F.3d 350, 358 (6th Cir. 2013) (citing U.S. CONST. amend. IV). A

 “warrantless arrest” is “reasonable under the Fourth Amendment where there is probable

 cause to believe that a criminal offense has been or is being committed.” Devenpeck v.

 Alford, 543 U.S. 146, 152 (2004). Thus, whether an arrest is “constitutionally valid

 depends in turn upon whether, at the moment the arrest was made, the officers had

 probable cause to make it—whether at that moment the facts and circumstances within

 their knowledge and of which they had reasonably trustworthy information were sufficient



                                            5
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 6 of 10 - Page ID#: 207




 to warrant a prudent man in believing that the [defendant] had committed or was

 committing an offense.” Beck v. Ohio, 379 U.S. 89, 91 (1964). The arresting officer may

 rely on information obtained from other officers involved in the investigation to establish

 probable cause to conduct an arrest. United States v. Duval, 742 F.3d 246, 253 (6th Cir.

 2014); cf. United States v. Lyons, 687 F.3d 754, 766 (6th Cir. 2012) (finding that courts

 may “impute collective knowledge among multiple law enforcement agencies, even when

 the evidence demonstrates that the responding officer was wholly unaware of the specific

 facts that established reasonable suspicion for the stop”).

        The “probable-cause standard is a ‘practical, nontechnical conception’ that deals

 with ‘the factual and practical considerations of everyday life on which reasonable and

 prudent men, not legal technicians, act.’” Maryland v. Pringle, 540 U.S. 366, 370 (2003)

 (quoting Illinois v. Gates, 426 U.S. 213, 231 (1983)). When determining probable cause,

 courts consider the events leading up to the arrest “from the standpoint of an objectively

 reasonable police officer.” Id. at 371 (quoting Ornelas v. United States, 517 U.S. 690,

 696 (1996)). “While probable cause means that ‘officers must show more than mere

 suspicion, the probable cause requirement does not require that they possess evidence

 sufficient to establish a prima facie case at trial, much less evidence sufficient to establish

 guilt beyond a reasonable doubt.’” United States v. Romero, 452 F.3d 610, 616 (6th Cir.

 2006) (quoting United States v. Strickland, 144 F.3d 412, 416 (6th Cir. 1998)).

        Here, the officers had probable cause to arrest Defendant.           As Judge Smith

 carefully explained in her R&R, a prudent person in the officer’s position at the time of the

 traffic stop would believe that Defendant had committed or was committing a crime. (Doc.

 # 51 at 12). When he ultimately made the arrest, Officer Brockman was aware of the



                                               6
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 7 of 10 - Page ID#: 208




 following: (1) that the CI had positively identified Defendant, (2) that Defendant had

 arrived at the McDonald’s where the controlled buy with the CI was set to occur, and (3)

 and then promptly left the McDonald’s “after being contacted by the CI to head to a

 secondary meet location.” Id. at 9. These facts are sufficient to establish probable cause

 to arrest the Defendant for a drug offense. See United States v. Arnold, 442 F. App’x

 207, 210–11 (6th Cir. 2011) (finding probable cause based on “confidential informant's

 tips and corroboration thereof, the observation of people surrounding [defendant’s] open

 trunk, the informant's arrangement of a controlled buy over the phone, and [defendant’s]

 drive to the proposed drug deal location”).

       In his Objections, Defendant highlights three facts which he argues prove that the

 officers did not “have reasonably trustworthy knowledge” to establish probable cause: (1)

 “[t]he CI did not know the identity of Monnie,” (2) “law enforcement did not know

 [Defendant’s] criminal record or history,” and (3) “the CI was arrested with far more

 methamphetamine than she claimed to have purchased from Monnie the day before her

 arrest,” which “cast doubt on her claims about Monnie.” (Doc. # 52 at 3). None of these

 three arguments amount to a proper objection. First, Defendant’s claim that the CI did

 not know the identity of Monnie contradicts not only Judge Smith’s factual findings, see

 (Doc. # 51 at 3), but also Defendant’s own past admissions, (Doc. # 39 at 13) (Amended

 Motion to Suppress) (“The [CI] positively identified [Defendant] at the McDonald’s for the

 agents.”). At best, it appears that Defendant’s first objection is stating a disagreement

 with Judge Smith’s conclusion that the CI identified Defendant. However, an objection

 that simply voices a disagreement with the R&R is improper. Bowers, 2017 WL 6606860,

 at *1. Defendant other two arguments simply restate arguments that were previously



                                               7
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 8 of 10 - Page ID#: 209




 before Judge Smith. Compare (Doc. # 52 at 3) (objecting that officers’ lack of knowledge

 of Defendant’s criminal history), with (Doc. # 39 at 9) (Officer Brockman “did not have any

 criminal history record of [Defendant] at the time of the frisk and search”); compare (Doc.

 # 52 at 3) (calling into question the CI’s credibility), with (Doc. # 39 at 12) (“The credibility

 of the [CI] was unknown.”).2          Objections that merely restate arguments already

 considered by the magistrate judge are improper. Bowers, 2017 WL 6606860, at *1.

 Accordingly, because the Defendants objections are improper and because the Court

 finds that there was probable cause to arrest Defendant, Defendant’s first objection is

 overruled.

                2.      Judge Smith properly applied Sixth Circuit precedent.

        Second, Defendant objects to Judge Smith’s reliance on United States v.

 Montgomery. (Doc. # 52 at 3–4). Under Montgomery, a law enforcement officer may

 “conduct a full search of an arrestee’s person before he is placed under lawful custodial

 arrest as long as ‘the formal arrest follow[s] quickly on the heels of the challenged

 search’ . . . and the fruits of that search are not necessary to sustain probable cause to

 arrest him.” Montgomery, 377 F.3d at 586 (alteration in original) (quoting Rawlings v.


 2       While Defendant has not previously brought up the specific fact that the CI was arrested
 with more methamphetamine than she claimed to have purchased from Defendant as a basis for
 questioning the CI’s credibility, see (Doc. # 39), he previously argued that the CI was not credible
 in general terms, see id. Furthermore, even if the CI was arrested with more methamphetamine
 than what she allegedly bought from Defendant, it unclear how that fact calls into question the
 CI’s credibility given that law enforcement officers corroborated the drug transaction between the
 CI and Defendant by looking at the CI’s cellphone. (Doc. # 51 at 2). Accordingly, the Court finds
 no reason to question Judge Smith’s determination that the CI was credible. See Peveler v.
 United States, 269 F.3d 693, 702 (6th Cir. 2001) (giving deference to the magistrate judge’s
 credibility determination); United States v. Johnson, No. 10-cr-20176, 2011 WL 3844194, at *2
 (W.D. Tenn. Aug. 30, 2011) (quoting United States v. Robinson, No. 1:07-cr-1, 2007 WL 2138635,
 at *1 (E.D. Tenn. July 23, 2007)) (“Credibility determinations of the magistrate judge who
 personally listened to the testimony of a witness should be accepted by a district judge unless in
 his de novo review of the record [the district court] finds a reason to question the magistrate
 judge's assessment.”).

                                                  8
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 9 of 10 - Page ID#: 210




 Kentucky, 448 U.S. 98, 111 (1980)).       Defendant does not argue that Judge Smith

 misapplied the law from Montgomery. (Doc. # 52 at 3–4). Instead, Defendant claims that

 Montgomery allows officers to go on a “‘fishing expedition’ in which a [suspect’s]

 Constitutional rights are ignored” and therefore, presumably, should be overturned. Id.

        This Court cannot ignore binding precedent. “Absent a clear directive from the

 Supreme Court or a decision of the Court of Appeals sitting en banc, . . . a district court,

 is not at liberty to reverse the circuit's precedent.” Willoughby v. Simpson, 5:08-cv-179-

 DLB, 2014 WL 4269115, at *32 (E.D. Ky. Aug. 29 2014) (quoting Hall v. Eichenlaub, 559

 F.Supp.2d 777, 781–82 (E.D. Mich. 2008)). Unless Montgomery is reversed, this Court

 is bound by the decision of the Sixth Circuit Court of Appeals. Id. Even if the Court

 agreed with Defendant, the Court would still have no authority to go against the binding

 precedent of this Circuit. Id. Accordingly, Defendant’s second objection is overruled.

 III.   CONCLUSION

        In sum, Defendant Justice fails to raise any non-repetitive, meritorious legal

 objections to Judge Smith’s conclusions. Additionally, the Court has reviewed Judge

 Smith’s R&R and finds that it is sound in its analysis and conclusions. Having found no

 meritorious objections, and for the reasons stated herein,

        IT IS ORDERED that:

        (1)    The Magistrate Judge’s Report and Recommendation (Doc. # 51) is hereby

 adopted in full;

        (2)    Defendant Justice’s Objections (Doc. # 52) to the R&R are overruled;

        (3)    Defendant Justice’s Motion to Suppress (Doc. # 19) is denied as moot;

        (4)    Defendant Justice’s Motion to Suppress (Doc. # 39) is denied;



                                              9
Case: 2:19-cr-00077-DLB-CJS Doc #: 53 Filed: 08/06/20 Page: 10 of 10 - Page ID#: 211




        (5)      The time period from February 13, 2020 through today’s date, totaling 175

 days, is excluded from the provisions of the Speedy Trial Act, pursuant to 18 U.S.C.

 §§ 3161(h)(1)(D)&(H); and

        (6)      This matter is scheduled for a Status Conference on Friday, August 14,

 2020 at 9:00 a.m. in Covington. The parties shall be prepared to set this matter for trial

 at that time.

        This 6th day of August, 2020.




 J:\DATA\ORDERS\Covington Criminal\2019\19-77 Order adopting R&R re MTS.docx




                                              10
